PER CURIAM.
Willie Lee Quarterman [“Defendant”] timely appeals his conviction for manslaughter. We affirm.
There is no merit to any of the issues raised on appeal. The refusal to instruct the jury on self defense was not error. Even if there were enough evidence from which a jury could conclude that Defendant reasonably believed that his victim intended him death or great bodily harm, no evidence was presented to show that Defendant made any attempt to retreat or that he made any effort to escape the perceived danger. Thomas v. State, 918 So.2d 327, 330 (Fla. 1st DCA 2005). Nor did the trial court err in excluding evidence of victim’s drug abuse, because Defendant did not show that it was relevant to any issue in the case or necessary to rebut any misleading evidence in the State’s case.
AFFIRMED.
GRIFFIN, THOMPSON and PLEUS, JJ., concur.